         Case 1:15-cv-00204-KD-C Document 98 Filed 04/09/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISON

ANITRA DIAMOND and LEBARRON §
YATES, Individually and on behalf of all §
others similarly situated,                §
                                          §
       Plaintiffs,                        §
vs.                                       §             Civil Action: 15-0204-KD-C
                                          §
KIMBERLY HASTIE, in her Individual §
and official capacity as the Mobile County§
License Commissioner and a Mobile         §
County employee,                          §
                                          §
       Defendant.                         §

   DEFENDANT’S MOTION FOR ADDITIONAL 7 DAYS TO FILE DEFENDANT’S
        RESPONSE BRIEF TO PLAINTIFF’S CLASS CERTIFICATION

        COMES NOW the Defendant, KIMBERLY HASTIE, by and through her undersigned
attorney of record, Buzz Jordan, and moves for an additional 7 days to file Defendant’s Response
Brief to Plaintiff’s Motion for Class Certification on the following grounds:
        1. Defendant’s counsel has been preparing for a jury trial.
        2. Defendant’s counsel is scheduled to begin a jury trial on April 10, 2019, regarding
           Braxton Scott Parrish v. Janetta Tameka Adams, et al Case Number: CV16-901025, in
           Bay Minette, Alabama, said trial is expected to last two (2) days.


                                                        Respectfully Submitted,
                                                        /s/ Buzz Jordan
                                                        Buzz Jordan, Esq.
                                                        Attorney for Defendant

                                   CERTIFICATE OF SERVICE

       I certify that on April __9th__, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to counsel of record.


                                                        /s/ Buzz Jordan
                                                        Buzz Jordan
